764 So.2d 3 (1998)
Jeffrey J. HOFFMAN, Petitioner,
v.
Elizabeth C. HOFFMAN, Respondent.
No. 97-3846.
District Court of Appeal of Florida, Fourth District.
June 24, 1998.
Russell S. Bohn of Caruso, Burlington, Bohn & Compiani, P.A., West Palm Beach, and Richard A. Barlow of Kibbey & Barlow, Stuart, for petitioner.
W. Jay Hunston, Jr. and Ronald E. Crescenzo of Boose Casey Ciklin Lubitz Martens McBane & O'Connell, West Palm Beach, for respondent.
PER CURIAM.
We grant the petition for certiorari and quash the trial court's order that imposed a fine of $500.00 per day for discovery violations because the order lacked the requisite determination that the petitioner was in contempt and had the present ability to purge same. See Florida Physicians Ins. Reciprocal v. Baliton, 436 So.2d 1110 (Fla. 4th DCA 1983); Paramount Advisors, Inc. v. Schwartz, 591 So.2d 671 (Fla. 4th DCA 1991).
GLICKSTEIN, POLEN and TAYLOR, JJ., concur.